DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 01/19/2021 with respect to independent claims 1, 7, and 13 regarding the new amendments to independent claims 1, 7, and 13 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. The applicant argues of claim 1, and similar claims 7 and 13, on page 8, last paragraph “the selected ROI of Alley is transmitted from the camera unit to the image control station, and the image control station (as allegedly corresponding to the claimed "display device") receives the selected ROI, the facts of which are opposite to "receiving [ROI] information sent by a display device," as recited in claim 1”.

The examiner respectfully disagrees with the applicant’s position. Alley et al discloses in paragraph 0083 the user may select a ROI from anywhere in the full view at the ground station 14. Paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Processing unit 22 of the camera unit 11 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. Paragraph 0047 processing unit 22 receives control signals from the ground station and selects which pixels are to be used for the desired ROI for the desired viewing mode. Paragraph 0043 the combined image is reduced to a frame of 640 X 480 pixels.  Depending on the image mode desired by the user at the ground station, and hence, on control signals from image control station 14, the desired image is selected as a panned, tilted, or zoomed image. Paragraph 0083 the user may select a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels to be sent to the ground station 14 such that camera 11 in UAV 10 receives a user’s region of interest (ROI) information sent by a display device controller 14).

The applicant further argues of claims 4, 10, and 16, and similar claims 7 and 13, on page 9, third paragraph “Alley...does not expressively disclose information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device," as recited in claims 4 and 10. Office Action at 11, (emphasis added). Claim 16 recites elements similar to those of claim 4 or 10. In view of the above, Alley alone cannot anticipate claim 16”. Alley et al was not relied upon to disclose information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device as recited in claims 4 and 10, however Abuan et al was relied upon to disclose this claim 4 and 10 limitation, see the rejection below. The examiner placed the rejection to claim 16 under the 102 rejection but it should have been in the 103 rejection, see below.

The applicant further argues of claim 4, and similar claims 7 and 13, on page 10, second paragraph “Abuan also fails to teach or suggest the above-quoted elements of amended claim 1 or similar elements of amended claim 7, and thus does not cure the deficiencies of Alley”. Abuan et al was not relied upon to disclose any claim 1, 7, or 13 limitations, however Alley et al was relied upon to reject limitations in claims 1, 7, and 13.

Dependent claims 2 – 6, 8 – 12, and 14 - 18 are not allowable for being dependent on independent claims 1, 7, and 13 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 9, 11 – 15, 17, and 18 is/are rejected under 35 U.S.C. 102b as being anticipated by Alley et al US Publication No. 2009/0015674.

Regarding claim 1 Alley et al discloses of Fig. 1 – 13, of applicant’s an image transmission method (paragraph 0024 a method of a camera unit 11 on UVA 10 that produces images 12, and a selected ROI 13 from image 12 is transmitted to the image control station 14 as an image transmission method) comprising: receiving region of interest (ROI) information sent by a display device, the ROI information including information associated with at least one of a user operation (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. 
Paragraph 0047 processing unit 22 receives control signals from the ground station and selects which pixels are to be used for the desired ROI for the desired viewing mode. Paragraph 0043 the combined image is reduced to a frame of 640 X 480 pixels.  Depending on the image mode desired by the user at the ground station, and hence, on control signals from image control station 14, the desired image is selected as a panned, tilted, or zoomed image. Paragraph 0083 the user may select a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels to be sent to the ground station 14 such that camera 11 in UAV 10 receives a user’s region of interest (ROI) information sent by a display device controller 14, the ROI information 13 including information associated with at least one of a user selection operation on the display device controller 14), a characteristic parameter of the display device, or sensor data collected through a sensor of the display device;

Alley et al further discloses of applicant’s performing image processing on a captured image according to the ROI information to intercept a partial image indicated by the ROI information from the captured image (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. Paragraph 0046 processing unit 22 of UAR 10 pre-processes the images from individual sensors 21a-21d, using one or more algorithms to perform tasks such as removal of lens distortion and registration of the sensors such that processing unit 22 performs lens distortion image processing on a captured image according to the ROI information to intercept a partial image indicated by the ROI information from the captured image by controlling the frame selection process via left, right, up, down, zoom-in and zoom-out instructions); and sending the partial image to the display device (paragraph 0083 the user may select a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels as a partial image that is sent to the display device in the ground station 14).

Regarding claim 2 Alley et al further discloses of applicant’s wherein the ROI information comprises size information of an ROI and direction-position information of the ROI (paragraph 0024 the user selected ROI information 13 has size information of an ROI and direction-position information of the ROI 13 as shown on the display of control station 14).

Regarding claim 3 Alley et al further discloses of applicant’s wherein the direction-position information comprises direction information and position information of the ROI obtained by the sensor (paragraph 0024 the direction-position user selected ROI information 13 shown on the display of control station 14 has direction information and position information of the ROI 13 obtained by the sensor in control station 14 that detect the user selected ROI information 13).

Regarding claim 5 Alley et al further discloses of applicant’s wherein performing the image processing on the captured image comprises: determining coordinates information of the partial image from the captured image according to the ROI information; and intercepting a region indicated by the coordinates information of the partial image from the captured image as the partial image (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. Paragraph 0046 processing unit 22 of UAR 10 pre-processes the images from individual sensors 21a-21d, using one or more algorithms to perform tasks such as removal of lens distortion and registration of the sensors such that processing unit 22 of UAR 10 performs the image processing on the captured image and determines the coordinates information of the 640 X 480 pixel frame partial image from the captured image according to the user selected ROI information 13 which intercepts the 640 X 480 pixel frame region indicated by the coordinates information of the partial image from the captured image as the partial image so as to correspond with the users selected ROI 13 sent to the UAV 10).

Regarding claim 6 Alley et al further discloses of applicant’s wherein performing the image processing on the captured image comprises: correcting distortions of the captured image to obtain a corrected image; and performing the image processing on the corrected image according to the ROI information, to intercept the partial image indicated by the ROI information from the corrected image (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. Paragraph 0046 processing unit 22 of UAR 10 pre-processes the images from individual sensors 21a-21d, using one or more algorithms to perform tasks such as removal of lens distortion and registration of the sensors, paragraph 0083 the user selects a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels to be sent to the ground station 14 where in other modes of processing in UAV 10 lens distortion methods as well as other image processing techniques are applied such that processing unit 22 of UAR 10 performs image processing on the captured image that corrects lens distortions of the captured image to obtain a corrected image and processing unit 22 of UAR 10 performs the image processing on the corrected image according to the users selected ROI information 13 to intercept the 640 X 480 pixel frame partial image indicated by the users ROI information 13 from the lens distortion corrected image).

Regarding claim 7, claim 7 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where Alley et al further teaches the additional claim limitation of applicant's a memory storing program codes; and a processor coupled to the memory and configured to execute the program codes to (paragraph 0043 processing unit 22 comprises both data storage 22b and data processing elements where the processor unit 22 is coupled to the memory 22b and configured to execute the program code processing elements).

Regarding claim 8 of applicant’s wherein the ROI information comprises size information of an ROI and direction-position information of the ROI. Claim 8 is rejected for the reasons found in rejected claims 2 and 7 above.

Regarding claim 9 of applicant’s wherein the direction-position information comprises direction information and position information of the ROI obtained by the sensor. Claim 9 is rejected for the reasons found in rejected claims 3 and 8 above.

Regarding claim 11 of applicant’s wherein the processor is further configured to execute the program codes to: determine coordinates information of the partial image from the captured image according to the ROI information; and intercept a region indicated by the coordinates information of the partial image from the captured image as the partial image. Claim 11 is rejected for the reasons found in rejected claims 5 and 7 above.

Regarding claim 12 of applicant’s wherein the processor is further configured to execute the program codes to: correct distortions of the captured image to obtain a corrected image; and perform the image processing on the corrected image according to the ROI information, to intercept the partial image indicated by the ROI information from the corrected image. Claim 12 is rejected for the reasons found in rejected claims 6 and 7 above.

Regarding claim 13, claim 13 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where Alley et al further teaches the additional claim limitation of applicant's a network interface; a memory coupled to the network interface and storing program codes (paragraph 0043 processing unit 22 comprises both data storage 22b and data processing elements where the processor unit 22 is coupled to the memory 22b and configured to execute the program code processing elements. Paragraph 0032 control station 14 is a computer-based system, programmed to allow the user to digitally pan, tilt, and zoom the ROI from the full field image 12. Control signals are transmitted, using a radio data link, to select and control camera unit 11 such that a memory 22b coupled to the radio data link network interface and storing program codes for processor unit 22).

Regarding claim 14 of applicant’s wherein the ROI information comprises size information of an ROI and direction-position information of the ROI. Claim 14 is rejected for the reasons found in rejected claims 8 and 13 above.

Regarding claim 15 of applicant’s wherein the direction-position information comprises direction information and position information of the ROI obtained by the sensor. Claim 15 is rejected for the reasons found in rejected claims 9 and 14 above.

Regarding claim 17 of applicant’s wherein the processor is further configured to execute the program codes to: determine coordinates information of the partial image from the captured image according to the ROI information; and intercept a region indicated by the coordinates information of the partial image from the captured image as the partial image. Claim 17 is rejected for the reasons found in rejected claims 11 and 13 above.

Regarding claim 18 of applicant’s wherein the processor is further configured to execute the program codes to: correct distortions of the captured image to obtain a corrected image; and perform the image processing on the corrected image according to the ROI information, to intercept the partial image indicated by the ROI information from the corrected image. Claim 18 is rejected for the reasons found in rejected claims 12 and 13 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al US Publication No. 2009/0015674 in view of Abuan et al US Publication No. 2013/0265378.

Regarding claim 4 Alley et al further teaches of applicant's wherein the direction-position information is determined (paragraph 0024 the user selected ROI information 13 is determined direction-position information of the ROI 13 as shown on the display of control station 14);

Alley et al discloses a method of an UAV with a camera that images user selected ROI on a control system display but does not expressively disclose information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device; 

Abuan et al teaches a method of a user ROI selection display information by dragging the user’s finger on the display. Abuan et al teaches of Fig. 1 – 25, of applicant’s information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device (paragraph 0290 the user selects this second position 2475 by dragging the finger 2450 across the device's screen from the first location after the dot 2455 appears and stopping at a location between the displayed hat and the displayed tree in the background display area 2330, as indicated by an arrow 2460. As shown in the fourth stage, this dragging caused the UI 2300 to draw a rectangular border 2465 for the region of interest area that has the first and second positions 2470 and 2475 at its opposing vertices such that user’s ROI information is determined according to a user finger sliding operation performed on a preset interface displayed on a display screen of the display screen device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Alley et al in a manner similar to Abuan et al. Doing so would result improving Alley et al invention in a similar way as Abuan et al – namely the ability to provide a method of a user ROI selection display information by dragging the user’s finger on the display, in Abuan et al invention, to the method of the user selected ROI on a control system display in Alley et al invention.

Regarding claim 10 of applicant’s wherein the direction-position information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device. Claim 10 is rejected for the reasons found in rejected claims 4 and 8 above.

Regarding claim 16 of applicant’s wherein the direction-position information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device. Claim 16 is rejected for the reasons found in rejected claims 10 and 14 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696